 


115 HRES 36 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 36 
In the House of Representatives, U. S.,

January 10, 2017
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Armed Services:Mr. Jones, Mr. Wilson of South Carolina, Mr. LoBiondo, Mr. Bishop of Utah, Mr. Turner, Mr. Rogers of Alabama, Mr. Franks of Arizona, Mr. Shuster, Mr. Conaway, Mr. Lamborn, Mr. Wittman, Mr. Hunter, Mr. Coffman, Mrs. Hartzler, Mr. Austin Scott of Georgia, Mr. Brooks of Alabama, Mr. Cook, Mr. Bridenstine, Mr. Wenstrup, Mr. Byrne, Mr. Graves of Missouri, Ms. Stefanik, Ms. McSally, Mr. Knight, Mr. Russell, Mr. DesJarlais, Mr. Abraham, Mr. Kelly of Mississippi, Mr. Gallagher, Mr. Gaetz, Mr. Bacon, Mr. Banks of Indiana, and Ms. Cheney. 

Committee on the Budget: Mr. Tom Price of Georgia, Mr. Diaz-Balart, Mr. Cole, Mr. McClintock, Mr. Rokita, Mr. Woodall, Mr. Sanford, Mr. Womack, Mr. Brat, Mr. Grothman, Mr. Palmer, Mr. Westerman, Mr. Renacci, Mr. Johnson of Ohio, Mr. Lewis of Minnesota, Mr. Bergman, Mr. Faso, Mr. Smucker, Mr. Gaetz, Mr. Arrington, and Mr. Ferguson.    Karen L. Haas,Clerk. 